DETAILED ACTION
Claims 1 and 4-17 are pending.

Allowable Subject Matter
Claims 1 and 4-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a system/method/system comprising the following limitation/feature:
(Claim 1) - " transmits the generated control frame from the transception part, and the other one performs loopback communication of the control frame by the transception part when the first controller generates and transmits the control frame and the second controller performs the loopback communication of the control frame, the second controller transmits an operation confirmation signal to the first controller through the data communication network, and starts generation and transmission of the control frame when a response signal to the operation confirmation signal is not able to be received", 
(Claim 9) – "and transmits the control frame to the slave devices, and the second controller transmits an operation confirmation signal to the first controller through the data communication network while performing loopback communication of the control frame, and generates and transmits the control frame to the slave devices when a response signal to the operation confirmation signal is not able to be received", and
(Claim 10) - "transmits the generated control frame from the transception part, and the other one performs loopback communication of the control frame by the transception part, and when the first 

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119